United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20863
                          Summary Calendar


RICHARD SANCHEZ; RICHARD SANCHEZ, as next friend of A S

                                     Plaintiffs-Appellants,

versus

ABBOTT LABORATORIES INC; ET AL

                                     Defendants

ABBOTT LABORATORIES INC; MEDLINE INDUSTRIES INC

                                     Defendants-Appellees

                         --------------------
            Appeal from the United States District Court
             for the Souther District of Texas, Houston
                        USDC No. 4:03-CV-1820
                         --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Richard Sanchez appeals the district

court’s order granting Defendants-Appellees’ motion for summary

judgment.   We review summary judgments de novo and apply the same

standard as the district court.   Machinchick v. PB Power, Inc.,

398 F.3d 345, 349 (5th Cir. 2005).

     Appellant filed suit in this case because his severely



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
disabled ten-year-old child became seriously ill.    He attributed

his child’s illness to the feeding tube food manufactured by

Appellee Abbott Laboratories Inc. and shipped by Appellee Medline

Industries Inc.    In granting the motion to dismiss, the district

court found that proximate causation had not been shown between

any potential contamination or spoilage of the food and the

child’s subsequent illness.   Appellant’s brief advances several

arguments regarding what he argues were improper exclusions of

witness testimony and an affidavit by the district court.     The

district court concluded, though, that even if the evidence had

been admitted, it still failed to show proximate causation of the

child’s illness.

     Appellant’s brief concerns itself with admission of the

testimony and the affidavit and does not meaningfully contest the

independent causation ground for summary judgment.    See FED. R.

APP. P. 28(a)(9)(A) (“[T]he argument . . . must contain

appellant’s contentions and the reasons for them, with citations

to the authorities and parts of the record on which the appellant

relies.”).   We thus deem the argument to be conceded.    See Local

Union No. 898 of the Int’l Bhd. of Elec. Workers v. XL Elec.,

Inc., 380 F.3d 868, 871 (5th Cir. 2004) (“The Union has not made

any argument challenging the merits of the district court’s

ultimate conclusion that the Agreement was properly terminated.

The Union thus waived any argument along those lines . . . .”);

Green v. State Bar, 27 F.3d 1083, 1089 (5th Cir. 1994) (“A party
who inadequately briefs an issue is considered to have abandoned

the claim.”).    Therefore, we affirm.

     AFFIRMED.